Citation Nr: 0100930	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
a right knee disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for hepatitis.  

3.  Entitlement to service connection for a foot and heel 
disorder.  

4.  Entitlement to service connection for a laboratory 
finding of blood in the urine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 
1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO), which denied the 
benefits sought on appeal.  The veteran subsequently 
relocated, and his claims file was transferred to the New 
Orleans, Louisiana, RO.  This appeal was subsequently 
remanded in order to schedule a local hearing as requested by 
the veteran.  Additional records associated with the 
veteran's claims folder show that he failed to appear for his 
original hearing.  The requested developmental action being 
complete, the case is now returned for our review.  

The issues of entitlement to an evaluation greater than 10 
percent for a right knee disorder, and of service connection 
for a foot and heel disorder, are addressed in the REMAND 
section of the opinion.  


FINDINGS OF FACT

1.  Entitlement to service connection for hepatitis was 
denied by the RO by means of a rating decision dated January 
1996.  The veteran was notified of that decision, and of 
appellate procedures on January 29, 1996, but he did not 
perfect an appeal within the one-year time period.

2.  Evidence connecting a current hepatitis disability to 
disease or injury in service has not been received since the 
RO's January 1996 decision.  

3.  Treatment records disclosing findings of blood in the 
urine do not reflect chronic disability.  


CONCLUSIONS OF LAW

1.  The January 1996 rating decision, wherein service 
connection for a hepatitis was denied, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991), 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the RO's January 1996 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for a 
hepatitis disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  A "blood in the urine" disability is not shown.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000); Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received 
sufficient to reopen a claim for hepatitis.

As a preliminary matter, we note that nothing in the Veterans 
Claims Assistance Act of 2000 changes the state of law with 
regard to  whether "new and material evidence" has been 
presented to reopen finally denied claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096.

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist under 38 
U.S.C.A. § 5107 has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (2000).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (2000).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) ("a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision).  The Federal 
Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (2000).  

A rating decision dated January 1996 shows that the veteran's 
claim for hepatitis was denied because although a hepatitis 
disability was manifested, the veteran's SMRs were devoid of 
complaints or treatment for a hepatitis disorder.  Moreover,  
there was no competent evidence of a nexus or connection 
between the current hepatitis disorder shown in the April 
1994 VA treatment records and service.  

The veteran did not appeal that decision prior to the 
expiration of the one year appeal period.  Thus, the question 
that is now before the Board is whether new and material 
evidence has been received subsequent to the January 1996 
decision sufficient to reopen the veteran's claim.  

The evidence submitted subsequent to January 1996 includes a 
claim received by VA on January 13, 1997, wherein the veteran 
avers that an increased evaluation for one disability is 
warranted, and also claims that he is having problems due to 
blood in his urine, including hepatitis; and follow up 
treatment records for his hepatitis disability.  
Specifically, a February 1997 note shows that he manifests a 
chronic hepatitis disability.  

However, we must point out that the fact that the veteran 
currently manifests a hepatitis disorder was established 
prior to the January 1996 rating decision.  The veteran's 
claim was denied because there was no evidence showing a 
relationship to service.  Thus, in order for evidence to be 
considered new and material, it would have to be relevant to 
the issue of nexus.  No such evidence has been received 
subsequent to the January 1996 decision.  Thus, this evidence 
is merely duplicative of evidence previously of record, and 
is not new by definition.  

Because the January 1996 RO decision is a final decision, it 
will only be reopened, and the entire evidence of record will 
only again be considered, if "new and material" evidence is 
submitted.  For the above reasons, we find that the recently 
submitted evidence is not new.  Of course, if the veteran 
were to submit evidence that is both new, in that it presents 
new information, and material to the claim, his claim could 
be reviewed at that date.  

Therefore, the claim that new and material evidence has been 
submitted sufficient to reopen the claim for a low back 
condition must be denied.  


II.  Entitlement to service connection for a laboratory 
finding of blood in the urine.

As a preliminary matter, we note that the veteran's claims 
for a foot disorder and for an increased evaluation of his 
right knee are remanded for additional development of the 
evidence.  However, because the issue of service connection 
for a laboratory finding of blood in the urine can never be a 
valid claim, there is no reasonable possibility that a claim 
for service connection for blood in the urine could be 
established, and thus, no prejudice flows to the veteran from 
appellate consideration of this issue.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability); 38 
U.S.C. § 1110 (formerly § 310); see Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(citations ommitted).  

Where the law, and not the facts, are dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within a specific time period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).  

To establish service connection for [a disease not subject to 
presumptive service connection], a showing of continuity of 
symptomatology after discharge is required, unless there is 
medical evidence that the inservice condition, although not 
diagnosed as such in service, was 'chronic', see 38 C.F.R. § 
3.303(b), or there is evidence that connects the current 
condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

Additionally, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2000).

Further, active military service includes active duty, any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see 38 U.S.C. § 1110 (formerly § 310). 

The veteran avers that he should be service-connected for 
complaints of blood in his urine.  He has not alleged a 
particular disability, and the facts are not in dispute.  His 
SMRs reveal that an April 1974 examination report showed that 
his genitourinary system was clinically evaluated as normal.  
A December 1974 record shows that he complained of blood in 
his urine, and that his urinalysis showed occult blood.  He 
was assessed with a questionable urinary tract infection or 
lithiasis. 

Subsequent to service, a March 1986 treatment record shows 
that he again complained of blood in his urine.  Objective 
examination of his abdomen revealed no renal tenderness or 
enlargement clinically, and no abdomen tenderness.  His penis 
was normal with no discharge or blood noted on expression 
attempts.  The veteran was to be clinically tested and was to 
return in one month.  However, the record shows that he was 
not again seen until December 1986, with an assessment of a 
upper respiratory infection [URI].  No complaints or findings 
of blood in his urine were noted.  

The medical evidence does not show that any diagnosis of a 
chronic disorder or disability productive of a laboratory 
finding of blood in the urine has been made.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  Thus, as there 
is no disability, service connection must be denied.  38 
U.S.C.A. § 1110 (West 1991).

We note in this regard that the veteran has specifically 
claimed service connection for a complaint of blood in his 
urine, and has not claimed service connection for any 
disorder or disability.  In cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As there is no reasonable possibility a claim for 
service connection for a laboratory finding of blood in the 
urine could be established, the claim is denied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. 
§5103A).



ORDER

The claim that new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hepatitis is denied.  

Entitlement to service connection for a laboratory finding of 
blood in the urine is denied.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of 

enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran has alleged treatment at various VA facilities 
for his disorders.  Records from several VA facilities in 
California, as well as from the Baton Rouge VA OPC and Mobile 
VA OPC are of record.  However, it appears that the New 
Orleans VA hospital did not respond to the RO's requests.  
Additionally, although some records from a VA facility in 
Detroit appear to be commingled in records from another VA 
facility, a response from the VAH in Detroit reflects that 
additional records may be available.  

Thus, it is not clear that it is reasonably certain that such 
records do not exist, or that further efforts to obtain them 
would be futile.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. § 5103A(b)(3)).

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, although we regret the 
further delay, for these reasons, a remand is required.  

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should obtain the indicated 
records from the VA Hospital in New 
Orleans and the VA facility in Detroit.   
If  no additional records are available, 
it should be so stated.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

